DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (US 2015/0201956) in view of Teeslink et al. (US 2013/0060270).
 
Referring to claim 1, Higgins discloses a rotational atherectomy device for removing stenotic lesion material from a blood vessel of a patient, the device comprising: 
an elongate flexible drive shaft 20 (Fig. 1. Para [0043]: “The device includes a handle portion 10, an elongated, flexible drive shaft 20 having an exemplary eccentric enlarged abrading head 28”); an abrasive element 28 (Fig. 1) coupled to a distal portion of the elongate flexible drive shaft; and 
a handle 10 (Figs. 1, 3, 5 and 8-9. Para [0043]) comprising an outer housing, the handle further comprising: an electric motor coupled to a proximal portion of the elongate flexible drive shaft, the electric motor configured to cause rotation of the elongate flexible drive shaft in a first rotational direction (para [0046]: “Turning now to FIG. 2, a block diagram of the atherectomy device having an electric motor in a handle 10, a helically coiled, spin-to-open drive shaft 20 with abrasive element 30 and connected with the electric motor 10 is illustrated.”); and a pump 46 (Fig. 4 and paragraph [0063] discloses pump 46 located on controller 40) configured to provide fluid to a distal portion of the elongate flexible drive shaft, wherein the outer housing contains the electric motor. 
 
Again referring to claim 1, Higgins discloses the invention substantially as claimed except for disclosing the pump 46 is located in the handle 10. However, in the same field of endeavor, which is an atherectomy device for removing stenotic lesion material from a blood vessel, Teeslink discloses handle 510 (Figs. 9-10) includes motor and two-way pump system (para [0052]: “as shown at FIG. 9. The hand piece (510) comprises a motorized drive and two-way pump system”). Teeslink further discloses that the advantage of the two-way pump system is to remove plaque debris on the cutter by providing fluid inflow and to remove plaque debris from the surgical site by providing fluid outflow (para [0052]). Examiner notes that pump 46 of Higgins only has the ability of providing fluid to the surgical site (para [0063]). In view of Teeslink’s teachings it would have been obvious to one of ordinary skill in the art to have provided a two-way pump system as suggested by Teeslink to the handle 10 of Higgins to allow the surgeon to have the ability of cleaning the cutter and removing plaque debris from the surgical site with one system. Examiner contends that one of ordinary skill in the art would understand that incorporation of the pump system into the handle will allow the hospital to dispose the handle, catheter, cutter and the pump system, which contains bodily fluid, thereby prevent cross contamination from one patient to another patient.

Referring to claim 2, Higgins/Teeslink discloses the rotational atherectomy device of claim 1, further comprising a control system 40 (Fig. 4) configured to control rotation of the electric motor by: monitoring an amount of current supplied to the electric motor; and limiting the amount of current supplied such that the amount of current does not exceed a threshold current value (Higgins: para [0041] and [0119]. Para [0119]: “if the rotational speed drops below the allowed minimum threshold limit given the prevailing torque and current, power to the electric motor may be eliminated because a blockage may be indicated.”)

Referring to claim 3, Higgins/Teeslink discloses the rotational atherectomy device of claim 2, wherein the control system is configured to control rotation of the electric motor by initiating a stopping protocol when the amount of the current supplied reaches a threshold current value (Higgins: para [0119]: “if the rotational speed drops below the allowed minimum threshold limit given the prevailing torque and current, power to the electric motor may be eliminated because a blockage may be indicated.”). 

Referring to claim 6, Higgins/Teeslink discloses the rotational atherectomy device of claim 3, wherein the stopping protocol occurs after a predetermined amount of time (Fig. 2. Para [0119]: “the control electronics eliminate power to the electric motor at point 102 as illustrated in FIG. 12 after predetermined time interval 104, so that no torque-induced or current-induced rotation is provided by the electric motor to the drive shaft.”) 

Referring to claim 7, Higgins/Teeslink discloses the rotational atherectomy device of claim 6 but fails to disclose wherein the predetermined amount of time is about 0.1 second to about 60 seconds. Based on the disclosure in paragraphs [0116]-[0119] and Fig. 2, Examiner contends that one of ordinary skill in the art will understand that the time interval in section “104”, which is within section “C”, can be determined by routine 

Referring to claim 8, Higgins/Teeslink discloses the rotational atherectomy device of claim 6, wherein the predetermined amount of time begins after the threshold current value is reached (Fig. 12 shows current is eliminate when current is reached the threshold value at level “E” for a period of time). 

Referring to claim 9, Higgins/Teeslink discloses the rotational atherectomy device of claim 1, wherein the elongate flexible drive shaft defines a longitudinal axis and comprising a torque-transmitting coil of one or more filars that are helically wound around the longitudinal axis in a second rotational direction, such that rotation of the elongate flexible drive shaft in the first rotational direction causes unwinding of the one or more filars of the elongate flexible drive shaft (para [0033]: “The drive shaft of the present invention comprises a helically coiled wire drive shaft as is well known in the art…unlike the art, the present drive shaft is coiled and connected with the electric motor so that under loading conditions, the drive shaft spins open. The known art comprises drive shafts that are configured to spin-to-close. In other words, the known drive shafts, upon encountering an obstruction or other load during high-speed rotation, will wind tighter, with an increasing length and a decreasing outer diameter, until reaching a most tightly wound point.”)
  
Referring to claims 10-12, Higgins/Teeslink discloses the rotational atherectomy device of claim 1, further comprising a rechargeable battery or battery as a power 

Referring to claims 13-14, Higgins/Teeslink discloses the rotational atherectomy device of claim 1, wherein the handle further comprises a pump motor coupled to the pump and configured to run the pump (in para [0054] Teeslink discloses pumps 560 is peristaltic pump. This means that a motor is with the pump to turn the wipers or rollers on the external circumference of tubing). 

Referring to claim 15, Higgins/Teeslink discloses the rotational atherectomy device of claim 1, wherein the electric motor comprises at least one of a DC motor or a DC motor controller (in paragraph [0053] Teeslink discloses battery-operated motor. It is well known that battery provides direct current, thus, the battery-operated motor is a DC motor). 

Referring to claim 16, Higgins/Teeslink discloses the rotational atherectomy device of claim 1, wherein the elongate flexible drive shaft 20 is directly coupled to the attached to the drive shaft proximate the distal end of the drive shaft; an electric motor rotatably coupled to the proximal end of the drive shaft”). 

Referring to claim 17, Higgins/Teeslink discloses the rotational atherectomy device of claim 16, wherein the elongate flexible drive shaft 20 is directly coupled to the electric motor via a cannulation in the electric motor (in para [0043] Higgins discloses “The drive shaft 20 also contains an inner lumen, permitting the drive shaft 20 to be advanced and rotated over a guide wire 15.” Fig. 1 shows guidewire 15 is extending through the center of the handle 510, thus, the guidewire is also extended through the motor. Thus, the motor must include a hollow drive shaft to connect to the proximal end of drive shaft 20 to provide a continuous lumen from the motor and the drive shaft 20 for routing the guidewire through the motor the drive shaft). 

Referring to claim 18, Higgins/Teeslink discloses the rotational atherectomy device of claim 1, wherein the electric motor is coupled to the elongate flexible drive shaft in a gearless configuration (in paragraph [0086] Higgins discloses that the gears may step the rotation up 4 times to increase the maximum speed of the motor from 50 krpm to 200 krpm. Examiner contends that one of ordinary skill in the art would understand that instead of using gear mechanism to increase the maximum speed of the motor one can selected a motor with a maximum speed of 200 krpm. Thus, when this motor is used with the device of Higgins then the gear mechanism is not needed, thereby, reducing the manufacturing cost of the device). 

Referring to claim 19, Higgins/Teeslink discloses the rotational atherectomy device of claim 1, wherein the elongate flexible drive shaft is coupled to the electric motor via one or more gears (Higgins: para [0086]). 

Referring to claim 20, Higgins/Teeslink discloses the rotational atherectomy device of claim 19 but fail to disclose wherein the gear ratio is 2:1. However, Higgins discloses that the gears may step the rotation up 4 times (4:1), which is from 50 krpm to 200 krpm (para [0086]). Examiner contends that it would have been obvious to one of ordinary skill in the art to have configured the motor and the gears to have a gear ratio of 2:1 since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine experimentation in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). MPEP 2145.05 II(B). (In re Aller, 105 USPQ 233).
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. in view of Teeslink et al. as applied to claims 3, 2 and 1 above and further in view of Palermo (US 2010/0125276).

Referring to claim 5, Higgins/Teeslink discloses the rotational atherectomy device of claim 3 but fails to disclose wherein the stopping protocol comprises reversing rotation of the elongate drive shaft by reversing the rotation caused by the electrical motor from the first rotational direction to a second rotational direction. However, in the same field of endeavor, which is an atherectomy device for removing stenosis lesion The rotational load may be measured in a variety of ways, but typically will be measured either by monitoring the current load on a motor which drives the drive shaft or monitoring the rotational speed of the drive shaft. When monitoring the current load, an increase in the drive current indicates that the load on the drive shaft is increasing.” Para [0016]: “In one example, threshold value can be set to reverse direction when loose tissue wrapping occurs allowing the user to continue advancing or pull back the luminal drilling system with minimal force. If the rotational direction is not reversed, excessive loose tissue wrapping may cause the rotating tip to become trapped and make it difficult for the user to pull back or advance.”) In view of Palermo’s teachings, it would have been obvious to one of ordinary skill in the art to have provided the controller 40 of Higgins with the ability to reverse rotational direction to provide safety to the patient.
 
Allowable Subject Matter
Referring to claim 4, Higgins the stopping protocol comprises eliminating the power to the electric motor. Higgins/Teeslink fails to disclose reducing the amount of current supplied to the electric motor to approximately zero. Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUAN V NGUYEN/Primary Examiner, Art Unit 3771